Ciparick, J.
(dissenting in part). I agree with the majority that section 17 of the Workers’ Compensation Law is not applicable to the facts of this case. However, because the record fails *169to establish whether a Workers’ Compensation Board approved rehabilitation program is available to those persons who are not legally employable, I respectfully dissent.
The majority today holds that the claimant’s “inability to participate was not because rehabilitation was not feasible—the Board never made a feasibility determination—but because no rehabilitation program is available to those who are not legally employable” (majority op at 167). The record reveals otherwise. At an October 25, 2005 hearing before the Workers’ Compensation Board, Commissioner Mona Bargnesi asked whether there was a rehabilitation service that did not require the participant to have a green card. Neither Mr. Hilfer (counsel for Mr. Ramroop) nor Mr. Zenkewich (counsel for Flexo-Craft Printing and the State Insurance Fund) knew whether such a program was available. Indeed respondents’ counsel replied:
“He went where they generally send them. They sent him to the VESID program . . .
“Well, I would think that . . . since it has to be a Board approved program that if there was another program that he could have done. I—Personally, I would have hoped that the VESID people could say we can’t handle you because of your status but you should go someplace else if there was another place, so I don’t know” (Oct. 25, 2005 hearing held before State of New York Workers’ Compensation Board, transcript at 14).
Because the question of whether there exists a Workers’ Compensation Board approved rehabilitation program willing to enroll a person with an immigration status impairment has not been answered, I would reverse the order of the Appellate Division and remit for further proceedings to determine the availability of an alternative program.
All workers, whether or not they are authorized to work in this country, are eligible for workers’ compensation benefits as such benefits are available.
“To further the claimant’s ability to establish his [or her] right to benefits, the statute creates a presumption that the injuries are compensable. The statute was enacted for humanitarian purposes, framed, in the words of Chief Judge Cardozo, to insure that injured employees might be saved from becoming one of the derelicts of society, a fragment *170of human wreckage. To further that purpose, we have held that the statutory obligation to compensate injuries sustained in the course of employment which are causally related to it does , not depend on the equities of a particular case, nor may it be avoided because of the workers’ fraud or wrongdoing: it is absolute” (Matter of Richardson v Fiedler Roofing, 67 NY2d 246, 251 [1986] [citations and internal quotation marks omitted]).
Furthermore, I cannot agree with the majority’s conclusion that
“it cannot have been the Legislature’s goal to restore to reemployment a worker who may not be lawfully employed. Reversal of the Appellate Division order would not only promote such restoration, it would effectively place the instant claimant, and others similarly situated, in a more favorable position than claimants who must meet all statutory requirements” (majority op at 167 [ellipsis and internal quotation marks omitted]).
The legislative history of Workers’ Compensation Law § 15 (3) (v) demonstrates that only health-related restrictions on eligibility were contemplated. This intent is articulated in the Governor’s program bill memorandum which notes that compensation is available “if the worker continues to suffer loss of earnings because of the injury” (Governor’s Program Bill Mem, Bill Jacket, L 1970, ch 286, at 2). Nowhere within the legislative history does it state that in order to qualify the worker must be legally authorized to work within the United States. What is stated is that the purpose of the bill is “[t]o provide additional compensation benefits to certain workers suffering impairment of earning capacity because of a job-connected loss of an arm, hand, leg, or foot” (id.).
Section 15 (3) (v) of the Workers’ Compensation Law has two requirements: (1) that the worker suffer an injury involving 50% or more loss, or loss of use of an arm, hand, leg or foot; and (2) that the worker participate in a retraining and rehabilitation program approved by the Workers’ Compensation Board or cooperate with such efforts and be deemed not to be a feasible candidate. Here, claimant has suffered a 75% loss to his right hand. However, this record is devoid as to whether there exists an alternative rehabilitation program approved by the Workers’ Compensation Board that could provide the necessary services *171to help this claimant to return to the workplace or to determine that rehabilitation is not feasible, as the Workers’ Compensation Law intended.
Providing claimant, and others similarly situated, with additional compensation will not effectively place them in a more favorable position than claimants who must meet all statutory requirements because it has yet to be established that VESID is the only rehabilitation program approved by the Workers’ Compensation Board. As stated by Workers’ Compensation Board Commissioner Michael Berns during the October 25, 2005 hearing:
“I have a suspicion . . . that everybody is hanging on the letter of the law here. In the meantime, we have a claimant who may have other alternatives. We don’t know because the State Insurance Fund is not doing anything ... In the meantime, the claimant has not been given any alternatives for service how he could conceivably get back into the workplace” (transcript at 13).
As we stated in Matter of Smith v Tompkins County Courthouse, it is a “fundamental principle that the Workers’ Compensation Law is to be liberally construed to accomplish the economic and humanitarian objects of the act” (60 NY2d 939, 941 [1983]). The purpose of section 15 (3) (v) is to reemploy the worker and maximize the worker’s earning capacity (see Governor’s Program Bill Mem, Bill Jacket, L 1970, ch 286, at 3). For this Court to now hold that a worker’s earning capacity is diminished because of a lack of authorization to work in this country—when the lack of authorization existed preinjury— defeats this legislative purpose.
The majority today forecloses the availability of additional compensation for severely injured workers solely because they may lack permanent residency status or authorization to work in this country, ignoring the history of our Workers’ Compensation Law and this State’s commitment to protect all workers, irrespective of immigration status (see Balbuena v IDR Realty LLC, 6 NY3d 338, 358-359 [2006]).
Therefore, I would reverse the order of the Appellate Division and remit to the Workers’ Compensation Board for a hearing in order to establish whether there exists such an alternative rehabilitation program.
*172Judges Graffeo, Read, Smith and Pigott concur with Judge Jones; Judge Ciparick dissents and votes to reverse in a separate opinion in which Chief Judge Kaye concurs.
Order affirmed, with costs.